     Case 2:18-cv-01219-APG-VCF Document 53 Filed 02/11/21 Page 1 of 3




     FARHAN R. NAQVI
 1
     Nevada Bar No. 8589
 2   PAUL G. ALBRIGHT
     Nevada Bar No. 14159
 3   NAQVI INJURY LAW
     9500 W. Flamingo Road, Suite 104
 4
     Las Vegas, Nevada 89147
 5   Telephone: (702) 553-1000
     Facsimile: (702) 553-1002
 6   naqvi@naqvilaw.com
     paul@naqvilaw.com
 7   Attorneys for Plaintiffs
 8
                              UNITED STATES DISTRICT COURT
 9
                                        DISTRICT OF NEVADA
10
11    LILIA JARRELL, individually,                  Case No.: 2:18-cv-01219-APG-VCF

12                         Plaintiff,
                                                    STIPULATION AND ORDER TO
13    vs.                                           CONTINUE TRIAL (SECOND
14                                                  REQUEST)
      WAL-MART STORES, INC.; WALMART
15    INC. d/b/a WALMART #2593; DOES 1
      through 100 and ROE CORPORATIONS 1
16    through 100, inclusive,
17
                           Defendants.
18
19          Plaintiff LILIA JARRELL (“Plaintiff”), by and through her attorneys of record, FARHAN
20
     R. NAQVI and PAUL G. ALBRIGHT of the law firm NAQVI INJURY LAW, and Defendants
21
     WAL-MART STORES, INC.; WALMART INC. d/b/a WALMART #2593 (hereinafter
22
23   collectively referred to as “Defendant Walmart”), by and through their attorneys of record,

24   ROBERT K. PHILLIPS and TIMOTHY D. KUHLS of the law firm PHILLIPS, SPALLAS &
25
     ANGSTADT, LLC, submit this STIPULATION AND ORDER TO CONTINUE TRIAL
26
     (SECOND REQUEST) pursuant to LR 26-3 for the Court’s consideration.
27
28




                                             Page 1 of 3
     Case 2:18-cv-01219-APG-VCF Document 53 Filed 02/11/21 Page 2 of 3




            The parties are requesting a brief 120 day continuance of the trial date and associated
 1
 2   deadlines in this matter, so that this Court may hear and decide Defendant Walmart’s pending

 3   motion to exclude [ECF 45, 48, 51], which will bring some clarity as to what damages Plaintiff
 4
     will be pursuing at trial, thereby allowing the parties to re-evaluate their settlement positions and
 5
     continue working towards possible resolution. Furthermore, the outcome of Defendant Walmart’s
 6
 7   pending motion will materially impact the parties trial strategy, and the motions in limine the

 8   parties may need to file in this case. However, with motions in limine currently due by February
 9   19, 2021, there is not sufficient time for this Court to decide the pending motion while leaving
10
     counsel with an adequate opportunity to meet and confer on motions in limine, before drafting
11
     and filing the same.
12
13          Judicial economy and efficiency favor a brief continuance of the trial in this matter, so

14   that this Court has enough time to decide Defendant Walmart’s pending motion, bringing clarity
15   to Plaintiff’s damages claims and providing the parties with the opportunity to continue pursuing
16
     settlement discussions that could avoid the need for this matter to consume the Court’s valuable
17
     time and resources, both before trial and with the trial itself, which is anticipated to take 10-14
18
19   full judicial days to complete. Similarly, granting this brief continuance will allow the parties to

20   more efficiently narrow the issues for trial and effectively confer regarding the motions in limine
21
     this Court will be required to spend the time hearing and deciding. Moreover, granting this
22
     Stipulation will open the door for another unresolvable case in the crowded trial stack to proceed
23
     to trial in a more timely manner. Lastly, in the event the parties are unable to resolve this matter,
24
25   they will require some time to determine the availability and travel capabilities of various

26   witnesses and experts that reside out of state.
27
28




                                                 Page 2 of 3
     Case 2:18-cv-01219-APG-VCF Document 53 Filed 02/11/21 Page 3 of 3




            The current trial date is April 19, 2021 with the Calendar Call on April 13, 2021 at 8:45
 1
 2   a.m. The parties respectfully request that the trial in this matter be continued to August 16, 2021,

 3   or as soon thereafter as this matter may be heard, so as to allow the Court to decide Defendant
 4
     Walmart’s pending motion and allow the parties an adequate opportunity to further pursue
 5
     resolution, as detailed above. The parties likewise request a continuance of all other deadlines
 6
 7   associated with trial in accordance with the new trial date, including the deadline for filing motions

 8   in limine. This Stipulation to Continue Trial is made in good faith and not for purposes of delay.
 9     DATED this 10th of February, 2021.                  DATED this 10th of February, 2021.
10
       NAQVI INJURY LAW                                    PHILLIPS, SPALLAS & ANGSTADT, LLC
11     /s/ Paul G. Albright_____________                   /s/ Timothy D. Kuhls___________
       FARHAN R. NAQVI                                     ROBERT K. PHILLIPS
12     Nevada Bar No. 8589                                 Nevada Bar No. 11441
13     PAUL G. ALBRIGHT                                    TIMOTHY D. KUHLS
       Nevada Bar No. 14159                                Nevada Bar No. 13362
14     9500 W Flamingo Road, Suite 104                     504 South Ninth Street
       Las Vegas, Nevada 89147                             Las Vegas, Nevada 89101
15     Attorneys for Plaintiff                             Attorneys for Defendants
16
17
18                                                 ORDER
19    The April 19, 2021 trial date is vacated and continued to August 23, 2021, at 9:00 a.m. in LV
20    Courtroom 6C. The April 13, 2021 calendar call is vacated and continued to August 17, 2021,
21    at 8:45 a.m. in LV Courtroom 6C.
22
23
24
25
                                            IT IS SO ORDERED:
26
27                                          ______________________________________
28                                          UNITED STATES DISTRICT JUDGE


                                                    February 11, 2021
                                            DATED: ____________________________

                                                  Page 3 of 3
